Citation Nr: 1758292	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  12-33 823A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected bilateral pes planus and bilateral ankle joint equinus.

2.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected bilateral pes planus and bilateral joint ankle equinus.

3.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder from July 29, 2009 to April 7, 2015.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to November 1990.  This appeal to the Board of Veterans' Appeals (Board) arose from September 2010 and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which awarded service connection for major depressive disorder and declined to reopen previously denied claims of entitlement to service connection for a back and bilateral knee disabilities, respectively.  The Veteran has since moved to San Antonio, Texas.

In February 2016, the Board reopened the Veteran's claims of entitlement to service connection for a bilateral knee disorder.  The Board further found that the low back appeal had been pending since a July 2005 rating decision.  All issues were remanded for further development and are properly returned to the Board for appellate consideration.

In an October 2012 rating decision, the RO increased the assigned rating for major depressive disorder to a 70 percent rating, from the initial date of service connection, or July 29, 2009.  In June 2015, the RO again increased the assigned rating to 100 percent, effective April 7, 2015.  In February 2016, the Board recharacterized the appealed issue as reflected on the title page.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains additional VA treatment records and the most recent Appointment of Veterans Service Organization as Claimant's Representative.  Otherwise, LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issues of entitlement to service connection for a bilateral knee disorder and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  With resolution of doubt in the Veteran's favor, from July 29, 2009, to April 7, 2015, the Veteran's service-connected major depressive disorder more closely approximates total occupational and social impairment.  

2.  Beginning July 29, 2009, the Veteran is in receipt of a disability rating of 100 percent for major depressive disorder, and has additional disabling that was 60 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 100 percent for service-connected major depressive disorder have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, Diagnostic Code (DC) 9434 (2017).

2.  Beginning July 29, 2009, the criteria for special monthly compensation at the statutory housebound rate have been met. 38 U.S.C. §§ 1114(s) (2012), 38 C.F.R. 
§ 3.350(i)(1) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for the Veteran's claim of entitlement to an increased initial rating for depression.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board also finds that there has been compliance with the February 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  

The Veteran's psychiatric disorder is rated as 70 percent disabling under 38 C.F.R. § 4.130 , Diagnostic Code (DC) 9434, which contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, General Rating Formula.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Mauerhan, 16 Vet. App. at 443.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126 (a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).  Notwithstanding the use of the newer manual, the DSM-IV is the governing manual in the instant case.  The Secretary of VA has specifically indicated that DSM-IV is still to be applied to claims pending before the Board.  79 Fed. Reg. 45094 (Aug. 4, 2014). 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 supports symptoms of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See 38 C.F.R. § 4.130 (2014).

	Factual History

In a July 29, 2009 statement the Veteran described being severely depressed as a result of being in constant pain due to his service-connected disability.  He was experiencing unwanted weight change that he believed was the result of the depression.  

VA provided an examination in June 2010.  The Veteran described having fine family relationships despite the effect depression has on them.  He would occasionally skip family events because of his constant pain.  He also related being angry and irritable about his family.  The examiner noted that the Veteran became tearful when discussing this topic.  Then, the Veteran described being short-tempered, occasionally throwing objects but not at people.  He recently had turned over a table.  He had been in pain and snapped when his child kept asking him "a lot of questions."  The examiner noted that the Veteran was not as social as he used to be.  Friends would visit, but the Veteran preferred to be by himself.  The Veteran again started to cry, describing how he was irritable and angry.  The examiner noted that the Veteran had been very depressed for the previous three years.  He could no longer perform certain tasks or be a productive and supportive father to his children.  The Veteran had low self-esteem and would cry.  He was very irritable and short-tempered, but not angry at any particular person.  The Veteran reported sometimes questioning whether his life was worthwhile, but he had never contemplated or attempted suicide.  The Veteran reiterated that he had crying spellings many days.  He had never abused substances, but he had lately considered trying alcohol.  Symptoms identified were depressed mood, irritability, chronic insomnia, low self-esteem, and chronic pain.  

A mental status examination was normal.  The examiner repeated that the Veteran did have sleep impairment, both initial and terminal insomnia because of the Veteran's pain.  The Veteran reported sleeping three to four hours per night.  He would occasionally nap, but his energy level was very low.  The Veteran did not have inappropriate behavior, he interpreted proverbs appropriately, and he did not have obsessive or ritualistic behavior.  The Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  Regarding activities of daily living, the Veteran's depression resulted in moderate difficulty with household chores, slight interference with grooming, and severe interference with shopping and driving.  There was no interference with toileting, self-feeding, bathing, dressing or undressing, and engaging in sports or exercise, but traveling was prevented by depression.  The Veteran related that mostly pain prevented him from performing activities of daily living, but he indicated that his depression was such that he sometimes would not keep his grooming up as much as he'd like, and he no longer cared to travel and would rarely shop.  He rarely drove due to depression and pain.  Summarizing, the examiner noted that the Veteran was very depressed and would occasionally tear up.  He was not psychotic, and did not have suicidal ideation.  He would occasionally lose his temper and throw things, but he did not attack or attempt to hurt anyone.  He would apologize after episodes of anger.  The Veteran had not been taking psychiatric medication for several years at that time.  The diagnosis was major depressive disorder, and the examiner assigned a GAF score of 48, applying that score to the previous two years.  The examiner found that depression resulted in deficiencies in thinking, family relations, work, and mood.  

VA provided another examination in January 2011 regarding a separate claim for a TDIU.  The examiner attached a copy of the June 2010 examination report and opined that given the Veteran's stated problems with attention and concentration, she was of the opinion that any employment activity should be limited to a loosely supervised setting with little interaction with the public due to his service-connected major depressive disorder.  

Records received from the Social Security Administration (SSA) show a June 2011 assessment from Dr. JS.  After completing a mental residual functional capacity assessment, which noted that understanding and memory, sustained concentration and persistence, social interaction, and adaptation were anywhere from moderately to markedly limited, Dr. JS noted that the Veteran had severe depression which causes daily impairment in the Veteran's life through emotional, cognitive, and behavioral problems.  His current GAF was 40, which was indicative of major impairment in several areas, such as family relations, thinking, mood, judgment, and social and occupational functioning.  Dr. JS noted that the Veteran's prognosis was not favorable because his depression had persisted without remission and was significantly impacted by his comorbid medical illnesses.  The Veteran was not capable of gainful employment, as he was not able to maintain persistent attention and concentration, interact or deal with others, or perform under stress or complete a task, even repetitive tasks, in a timely manner.  

In June 2014 VA received a privately completed mental disorders disability benefits questionnaire.  The diagnoses were major depressive disorder, single episodes, severe with psychotic features, chronic, and panic disorder with agoraphobia.  The depressive disorder was manifested by auditory hallucinations.  The panic disorder was precipitated by anger, auditory hallucinations, and people.  The Veteran was also diagnosed with generalized anxiety disorder.  These conditions resulted in family relation problems, occupational problems, and social problems.  The completing psychologist assigned a GAF score of 40.  The psychologist noted that it was not possible to differentiate what symptoms were attributable to each diagnosed.  Combined, they resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that many symptoms would co-occur in occupational and social settings.  The psychologist noted that the Veteran's wife had left six months earlier because of problems with communication, isolation, and reactions to triggers.  The Veteran was also neglectful and showed some ritualistic behavior associated with his training.  Symptoms attributable to the Veteran's diagnoses were depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, circumstantial, circumlocutory, or stereotyped speech, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfered with routine activities, persistent delusions or hallucinations, disorientation to time or place, and sleep paralysis.  The psychologist noted that the Veteran was not capable of managing his financial affairs.  Remembering things had become more difficult. 

VA treatment records document consistent treatment for major depressive disorder.  The records show that the Veteran suffered from daily depression, hopelessness, sleep impairment, and anxiety and that his familial relationships had deteriorated.  He consistently received GAF scores reflected of severe disability.  For instance, the Veteran received a GAF score of 40 in November 2010, January 2011, April 2011, September 2011, December 2011, and July 2012. 

	Analysis

After careful consideration of the evidence of record, the Board finds that the Veteran's symptoms more closely approximate total occupational impairment up to April 7, 2015.  In particular, the Board finds that the VA treatment records, the June 2011 functional capacity assessment by Dr. JS, and the June 2014 private disability benefits questionnaire present a consistent perspective of the Veteran's disability from June 2009 to April 7, 2015.  Dr. JS noted that the Veteran's depression resulted in severe impairment due to emotional, cognitive, and behavioral problems.  Many facets of concentration and memory were noted to be markedly diminished.  Further, Dr. JS found that the Veteran's GAF score was 40, which is consistent with VA treatment records before and after the date of the evaluation.  As noted above, a GAF score of 40 is reflective of symptoms of some impairment in reality testing or communication, or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  

The June 2014 private DBQ, which is consistent with the findings of the April 2015 VA examination that serves as the basis for the Veteran's current total disability rating for depression, noted that the Veteran had psychotic features associated with his depression.  The Veteran was also suffering from auditory hallucinations.  The Veteran was also diagnosed with other psychiatric disorders, but the psychologist was unable to differentiate the symptoms attributable to each mental health diagnosis.  In such situations, VA must consider all psychiatric symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  In addition, the psychologist who completed the June 2014 disability benefits questionnaire noted that the Veteran suffered from disorientation to time or place, and sleep paralysis.  The psychologist noted that the Veteran was not capable of managing his financial affairs and that remembering things had become more difficult.  

The Board acknowledges the June 2010 VA examination, and that the Veteran was not noted to have total occupational and social impairment at that time.  However, in light of the contemporaneous medical evidence that documents otherwise, and the subsequent assessments showing severe impairment as a result of major depressive disorder, the Board resolves reasonable doubt in the Veteran's favor and finds that service-connected major depressive disorder more closely approximates a 100 percent disability rating for the entire appeal period.  The Board is aware that the Veteran does not present with some symptoms identified in the rating criteria for a 100 percent rating in the General Rating Formula for Mental Disorders.  However, the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Accordingly, the Board finds that a 100 percent rating is warranted from July 29, 2009 to April 7, 2015.

III.  Special Monthly Compensation

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see Buie v. Shinseki, 24 Vet. App. 242 (2010) (requiring VA to assess all of the claimant's disabilities to determine whether entitlement to SMC under 38 U.S.C.A. § 1114 (s) is established whenever a veteran with a total disability rating is subsequently awarded service connection for any additional disability or disabilities even in the absence of an express claim for SMC). 

Special monthly compensation at the housebound rate is payable where a veteran has a single service-connected disability rated as 100 percent and: (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C. 
§ 1114(s) (2012); 38 C.F.R. § 3.350(i) (2017).

The Board notes that the Veteran is already in receipt of SMC on this basis, effective in 2010, based on an award of TDIU due to PTSD, and other service-connected disabilities independently ratable at 60 percent.  Now, however, the Veteran is now in receipt of a 100 percent disability rating for his major depressive disorder effective July 29, 2009.  Additionally, the Veteran has been in receipt of a 50 percent disability rating for bilateral pes planus with metatarsalgia, hallux valgus, plantar fasciitis, and degenerative joint disease, and separate 20 percent disability ratings for right and left ankle joint equinus for the entire period.  The Board finds that SMC at the housebound rate is now warranted from July 29, 2009, the date the Board is awarding the Veteran's 100 percent disability rating for major depressive disorder.  


ORDER

Entitlement to an initial disability rating of 100 percent for major depressive disorder from July 29, 2009 to April 7, 2015, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

Effective July 29, 2009, entitlement to special monthly compensation based on statutory housebound status rate is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Regrettably, remand is necessary for the Veteran's claims to ensure compliance with the prior remands and to ensure the Veteran has adequate examinations for adjudication purposes.  Where VA provides a veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Multiple VA examinations and opinions were obtained, to include those dated in December 2006, October 2008, April 2010, November 201, May 2016, and November 2016.  Also of record were positive private opinions dated in April 2011, June 2014, and May 2017.  Also submitted were medical articles from Science Direct and AJPM.  Each of these opinions was flawed in some way and clarification is required.  The Board notes that the May 2017 VA opinion did provide a supported aggravation opinion; however, as the causation aspect is still unclear, and in order to avoid prejudice to the Veteran, the causation aspect must be adequately addressed by an examiner.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee and low back disorders.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must address the following:

a.  What are the lumbar spine diagnoses during the appeal period?  If degenerative disc disease, degenerative joint disease, lumbar spondylosis, or mechanical back pain syndrome are not diagnosed, the examiner must provide a supporting explanation.

b.  Is it at least as likely as not (a 50 percent probability or greater) that the each diagnosed lumbar spine disorder had its onset during active military service or is otherwise related to service?  

c.  Is it at least as likely as not (a 50 percent probability or greater) that the each diagnosed lumbar spine disorder was caused by service-connected bilateral ankle joint equinus?

d.  Is it at least as likely as not (a 50 percent probability or greater) that the each diagnosed lumbar spine disorder was 
is aggravated by his service-connected bilateral pes planus and/or bilateral ankle joint equinus?   

e.  What are the bilateral knee diagnoses during the appeal period?  If patellofemoral syndrome or arthritis are not diagnosed, a supporting explanation should be provided.  

f.  Is it at least as likely as not (a 50 percent probability or greater) that the each diagnosed knee disorder had its onset during active military service or is otherwise related to service?  

g.  Is it at least as likely as not (a 50 percent probability or greater) that the each diagnosed knee disorder is caused by service-connected bilateral ankle joint equinus?

h.  Is it at least as likely as not (a 50 percent probability or greater) that the each diagnosed knee disorder is aggravated  by his service-connected bilateral pes planus and/or bilateral ankle joint equinus?   

In addressing these questions, the examiner must comment upon the following:  1) Veteran's post-service motor vehicle accidents in 1999 and 2004; 2) the 2011, 2014, and 2017 private opinions; 3) the VA examinations of record, specifically, the May and November 2016 opinions; 4) the medical articles submitted by the Veteran; and 5) the Veteran's lay statements regarding symptoms.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


